IN THE SUPREME COURT OF NORTH CAROLINA

                                        No. 150A19

                                    Filed 3 April 2020

 IN THE MATTER OF: S.D.



       Appeal pursuant to N.C.G.S. § 7B-1001(a1)(1) from an order entered on 2

January 2019 by Judge Louis A. Trosch in District Court, Mecklenburg County. This

matter was calendared for argument in the Supreme Court on 25 March 2020 but

determined on the record and briefs without oral argument pursuant to Rule 30(f) of

the North Carolina Rules of Appellate Procedure.


       Gretchen L. Caldwell, Associate County Attorney, for petitioner-appellee
       Mecklenburg County Department of Social Services, Youth & Family Services
       Division.

       K&L Gates, LLP, by Sophie Goodman, for Guardian ad Litem.

       Mercedes O. Chut for respondent-appellant father.


       ERVIN, Justice.


       Respondent-father Jonathan K. appeals from an order entered by the trial

court terminating his parental rights in his minor child, S.D.1               After careful

consideration of respondent-father’s challenges to the trial court’s termination order




       1 S.D. will be referred to throughout the remainder of this opinion as “Sarah,” which
is a pseudonym used to protect the identity of the juvenile and for ease of reading.
                                         IN RE S.D.

                                     Opinion of the Court



in light of the record and the applicable law, we conclude that the trial court’s

termination order should be affirmed.

       In September 2016, the Mecklenburg County Department of Social Services,

Youth and Family Services Division assumed responsibility for addressing concerns

that Sarah might be a neglected juvenile from the Gaston County Department of

Social Services. At that time, Sarah was in a kinship placement with a maternal

great-aunt as the result of substance abuse and mental health problems involving

her mother and her mother’s boyfriend. After Sarah’s mother tested positive for

methamphetamines at the time that she gave birth to Sarah’s half sibling on 30

November 2016, YFS filed a juvenile petition alleging that Sarah was a neglected and

dependent juvenile and obtained nonsecure custody of her on 2 December 2016.2

Sarah’s placement with her great-aunt continued after she was taken into YFS

custody.

       At the time that YFS filed the juvenile petition and obtained nonsecure custody

of Sarah, respondent-father was incarcerated in the custody of the Division of Adult

Correction based upon convictions for possession of a firearm by a felon and felony

drug-related offenses.     Although YFS noted that respondent-father was Sarah’s

father in the juvenile petition, it also alleged that “[p]aternity ha[d] not been

established” and that “[respondent-father] ha[d] never seen [Sarah] nor ha[d] he



       2 The juvenile petition also addressed the status of Sarah’s newborn half sibling, who
is not respondent-father’s child.

                                             -2-
                                      IN RE S.D.

                                  Opinion of the Court



provided any financial or emotional support to her.” When a YFS social worker

visited respondent-father in prison on 31 January 2017, respondent-father

acknowledged that he had a history of substance abuse, requested paternity testing,

and expressed a willingness to enter into a case plan and participate in remedial

services in the event that he was determined to be Sarah’s biological father. In the

aftermath of this meeting, YFS proposed an initial Out-of-Home Family Services

Agreement, pursuant to which respondent-father would be required, among other

things, to complete an assessment through the Families in Recovery Stay Together

program, maintain sobriety, follow any recommendations resulting from the FIRST

assessment, maintain consistent contact with YFS and Sarah’s guardian ad litem,

complete parenting education, and demonstrate the skills that he had learned during

parenting education in the course of his interactions with Sarah.

      The juvenile petition came on for hearing before Judge David H. Strickland on

15 February 2017. Paternity of Sarah had not been established by the time of the

hearing. In light of an agreement between the parties, which included stipulations

to the existence of certain facts and indicated that “[respondent-father] ha[d] never

seen [Sarah] nor ha[d] he provided any financial or emotional support to her[,]” Judge

Strickland entered an order on 27 February 2017 in which he adjudicated Sarah to

be a neglected and dependent juvenile, ordered that Sarah remain in YFS custody,

and established reunification as the primary permanent plan, with adoption and

guardianship being the concurrent secondary plan.


                                          -3-
                                           IN RE S.D.

                                       Opinion of the Court



      On 28 February 2017, respondent-father submitted to DNA testing.                 In

addition, respondent-father was present for the first permanency planning review

hearing on 11 May 2017 despite his continued incarceration. In the review hearing

order that resulted from the 11 May 2017 hearing, Judge Strickland determined that

respondent-father was Sarah’s biological father based upon the results of the DNA

test; ordered that respondent-father contact YFS immediately after his release in

September 2017 so that he could begin working on his case plan; authorized

respondent-father to send mail or gifts to Sarah through YFS, and noted that Sarah’s

great-aunt had authorized respondent-father to call her for the purpose of inquiring

about Sarah’s well-being.

      Respondent-father sent a birthday card to Sarah prior to the next review

hearing, which was held on 25 August 2017.                In a review order entered on 18

September 2017, Judge Strickland established a plan under which respondent-father

was allowed to visit with Sarah for two hours each week following his release from

his incarceration in the event that he had demonstrated his ability to maintain

sobriety by providing a clean drug screen to YFS. In addition, Judge Strickland

changed Sarah’s permanent plan to a primary plan of adoption and a concurrent

secondary plan of legal guardianship and reunification on the grounds, among others,

that respondent-mother had failed to make progress in satisfying the requirements

of her case plan and the fact that respondent-father had remained incarcerated since

the filing of the juvenile petition.


                                               -4-
                                      IN RE S.D.

                                  Opinion of the Court



      Respondent-father was released from prison on 21 September 2017. Between

the date of his release and the next review hearing on 20 December 2017, respondent-

father contacted YFS for the purpose of setting up a meeting to develop his case plan

and to initiate a visitation program. However, respondent-father failed to appear on

four scheduled meeting dates in October before finally meeting with a YFS

representative on 21 November 2017.               Although respondent-father expressed

hesitation about participating in the case plan process, he agreed to complete a FIRST

assessment. In spite of this agreement, respondent-father failed to complete the

required FIRST assessment prior to the 20 December 2017 review hearing and had

no further contact with YFS in advance of that hearing aside from a text message

that he transmitted to a social worker on the date of the hearing indicating that he

would be unable to attend. Similarly, even though respondent-father had contacted

the maternal great-aunt on three separate occasions to set up a visit with Sarah, he

never actually visited with his daughter.

      In the order entered following the 20 December 2017 review hearing on 26

January 2018, the trial court ordered respondent-father to comply with the case plan

that had been proposed by YFS, to obtain stable housing and employment, and to

consistently visit with Sarah. In spite of the fact that it determined that respondent-

father had failed to make significant progress toward complying with the provisions

of his case plan, the trial court concluded that the initiation of a termination of

parental rights proceeding at that time would not be in Sarah’s best interests and


                                            -5-
                                       IN RE S.D.

                                   Opinion of the Court



determined that respondent-father should be afforded “one more short review period

to demonstrate significant progress . . . towards reunification.” As a result, the trial

court ordered respondent-father to “immediately demonstrate his commitment to

reunifying with [Sarah] by taking affirmative action to comply with his case plan.”

      Although respondent-father visited with Sarah shortly after the 20 December

2017 review hearing, he otherwise failed to make significant progress toward

satisfying the requirements of his case plan prior to the next review hearing, which

was set for 20 February 2018. On the contrary, respondent-father was arrested for

an alleged parole violation on 7 February 2018 and remained in custody until 12

February 2018.     In view of the fact that respondent-father had failed to make

significant progress in satisfying the provisions of his case plan by the time of the 20

February 2018 review hearing, the trial court concluded in the resulting order that

termination of respondent-father’s parental rights would be in Sarah’s best interests

and ordered YFS to make a filing seeking the termination of his parental rights in

Sarah within the next sixty days. On the other hand, the trial court did not suspend

efforts to reunify Sarah with respondent-father and allowed respondent-father to

continue to visit with Sarah on the condition that, prior to his next visit, he provide

a clean drug screen and meet with YFS for the purpose of discussing the provisions

of his case plan. On 30 April 2018, YFS filed a motion seeking to have respondent-

father’s parental rights in Sarah terminated on the grounds of neglect and willfully

leaving her in foster care or a placement outside the home for more than twelve


                                           -6-
                                       IN RE S.D.

                                   Opinion of the Court



months without making reasonable progress toward correcting the conditions that

had led to her removal from the home. N.C.G.S. § 7B-1111(a)(1) and (2) (2019).3

      On 14 May 2018, respondent-father was arrested for possession of heroin,

possession of methamphetamine, and possession of drug paraphernalia. In addition,

respondent-father was charged with violating the terms and conditions of his parole

on 15 May 2018 as a result of the fact that these new criminal charges had been

lodged against him. Respondent-father remained incarcerated in connection with

these new charges until he entered a plea of guilty to them on 5 September 2018,

received a suspended sentence, and was released on probation.

      After a continuance from a 25 July 2018 hearing date resulting from

respondent-father’s incarceration, another review hearing was held on 12 September

2018. On 21 November 2018, the trial court entered a review order finding that

respondent-father had failed to make sustained efforts to comply with the provisions

of his case plan or to make significant progress toward reunification with Sarah. In

view of his failure to satisfy the requirements that had been established as a

prerequisite for the reinstatement of visitation, respondent-father had not had any

additional visits with Sarah as of that date.




      3 The YFS filing also sought to terminate the mother’s parental rights in Sarah and
the parental rights of the mother and the mother’s boyfriend in Sarah’s half sibling.


                                           -7-
                                          IN RE S.D.

                                      Opinion of the Court



       The motion to terminate respondent-father’s parental rights came on for

hearing before the trial court on 12 December 2018.4 On 2 January 2019, the trial

court entered an order terminating respondent-father’s parental rights in Sarah on

both of the grounds alleged in the termination motion.              The trial court further

concluded that the termination of respondent-father’s parental rights in Sarah would

be in the child’s best interests. Respondent-father noted an appeal to the Court of

Appeals from the trial court’s order.5

       In seeking relief from the trial court’s termination order before this Court,

respondent-father argues that the trial court erred by determining that his parental

rights in Sarah were subject to termination pursuant to N.C.G.S. § 7B-1111(a)(1) and

(2). According to well-established North Carolina law, termination of parental rights

proceedings are conducted utilizing a two-stage process. N.C.G.S. §§ 7B-1109, -1110



       4Although the motion that YFS had filed sought to terminate the rights of the parents
in both Sarah and her half sibling, the 12 December 2018 hearing was limited to a
consideration of the issue of whether respondent-father’s parental rights in Sarah should be
terminated. The hearing concerning the termination of the mother’s rights in Sarah was
continued after the mother executed a relinquishment of her parental rights in Sarah on 7
December 2018, see N.C.G.S. §§ 48-3-701, 48-3-706 (2017), with this aspect of the termination
proceeding being subsequently dismissed after the time within which the mother was entitled
to revoke the relinquishment of her parental rights in Sarah had expired. The termination
proceeding regarding Sarah’s half sibling was dismissed by YFS after a guardian had been
appointed for Sarah’s half sibling.

       5  Although respondent-father’s notice of appeal specifies that his appeal had been
noted to the Court of Appeals, rather than to this Court, we elect, in the exercise of our
discretion, to issue a writ of certiorari authorizing review of respondent-father’s challenges
to the trial court’s termination order on the merits in the exercise of our discretion given the
seriousness of the issues that are implicated by the trial court’s termination order. In re
N.D.A., 373 N.C. 71, 73–74, 833 S.E.2d 768, 771 (2019).

                                              -8-
                                      IN RE S.D.

                                  Opinion of the Court



(2019). “At the adjudicatory stage, the petitioner bears the burden of proving by

‘clear, cogent, and convincing evidence’ the existence of one or more grounds for

termination under section 7B-1111(a) of the General Statutes.” In re A.U.D., 373

N.C. 3, 5–6, 832 S.E.2d 698, 700 (2019) (quoting N.C.G.S. § 7B-1109(f) (2017)). “If

[the trial court] determines that one or more grounds listed in section 7B-1111 are

present, the court proceeds to the dispositional stage, at which the court must

consider whether it is in the best interests of the juvenile to terminate parental

rights.” In re D.L.W., 368 N.C. 835, 842, 788 S.E.2d 162, 167 (2016) (citing In re

Young, 346 N.C. 244, 247, 485 S.E.2d 612, 614–15 (1997); N.C.G.S. § 7B-1110). “This

Court reviews a trial court’s adjudication decision pursuant to N.C.G.S. § 7B-1109 ‘in

order to determine whether the findings are supported by clear, cogent and

convincing evidence and the findings support the conclusions of law,’ with the trial

court’s conclusions of law being subject to de novo review on appeal.” In re N.D.A.,

373 N.C. 71, 73, 833 S.E.2d 768, 771 (2019) (quoting In re Montgomery, 311 N.C. 101,

111, 316 S.E.2d 246, 253 (1984) (citation omitted)). Findings of fact that are not

challenged on appeal on the grounds that they lack sufficient evidentiary support are

binding for purposes of appellate review. Koufman v. Koufman, 330 N.C. 93, 97, 408

S.E.2d 729, 731 (1991).

      In his initial challenge to the trial court’s termination order, respondent-father

argues that the trial court erred by concluding that his parental rights in Sarah were

subject to termination on the grounds of neglect.


                                          -9-
                                       IN RE S.D.

                                   Opinion of the Court



             According to N.C.G.S. § 7B-1111(a)(1), a trial court has the
             authority to terminate a parent’s parental rights in a child
             in the event that the parent has neglected the child as that
             term is defined in N.C.G.S. § 7B-101, which provides that
             a neglected juvenile is, among other things, a juvenile who
             “does not [receive] proper care, supervision, or discipline
             from the juvenile’s parent, guardian, custodian, or
             caretaker; or who has been abandoned.”

In re N.D.A., 373 N.C. at 79–80, 833 S.E.2d at 774–75 (quoting N.C.G.S. § 7B-

101(15)). As the Court of Appeals has recognized, “[n]eglect is more than a parent’s

failure to provide physical necessities and can include the total failure to provide love,

support, affection, and personal contact.” In re C.L.S., 245 N.C. App. 75, 78, 781

S.E.2d 680, 682 (citation omitted), aff’d per curiam, 369 N.C. 58, 791 S.E.2d 457

(2016).

             “[I]n deciding whether a child is neglected for purposes of
             terminating parental rights, the dispositive question is the
             fitness of the parent to care for the child ‘at the time of the
             termination proceeding.’ ” In the event that “a child has
             not been in the custody of the parent for a significant period
             of time prior to the termination hearing, ‘requiring the
             petitioner in such circumstances to show that the child is
             currently neglected by the parent would make termination
             of parental rights impossible.’ ” In such circumstances, the
             trial court may find that a parent’s parental rights in a
             child are subject to termination on the grounds of neglect
             in the event that the petitioner makes “a showing of past
             neglect and a likelihood of future neglect by the parent.”

In re N.D.A., 373 N.C. at 80, 833 S.E.2d at 775 (citations omitted). “If past neglect is

shown, the trial court also must then consider evidence of changed circumstances.”

In re M.A.W., 370 N.C. 149, 152, 804 S.E.2d 513, 516 (2017) (citing In re Ballard, 311



                                          -10-
                                        IN RE S.D.

                                    Opinion of the Court



N.C. 708, 715, 319 S.E.2d 227, 232 (1984)). “The determinative factors must be the

best interests of the child and the fitness of the parent to care for the child at the time

of the termination proceeding.” In re Ballard, 311 N.C. at 715, 319 S.E.2d at 232.

      After noting that it had received its orders in the underlying neglect and

dependency case into evidence without objection, the trial court made detailed

findings of fact based upon those orders and the testimony that had been received at

the termination hearing. Among other things, the trial court found in Finding of Fact

No. 15 that Sarah had been adjudicated to be a neglected and dependent juvenile on

15 February 2017 and determined in Finding of Fact No. 16 that YFS had proposed

an initial case plan for the purpose of addressing the barriers to reunification between

respondent-father and Sarah which, in the trial court’s opinion, consisted of

substance abuse, mental health, and respondent-father’s lack of stable housing and

employment.     In Finding of Fact Nos. 17 through 56, the trial court delineated

respondent-father’s progress, or lack thereof, in addressing those barriers to

reunification between the date upon which Sarah had been adjudicated to be a

neglected and dependent juvenile and the date of the final review hearing, which had

been held on 12 September 2018. In Finding of Fact Nos. 57 through 73, the trial

court addressed the extent to which respondent-father had addressed the barriers to

reunification between the date of the 12 September 2018 review hearing and the date

of the 12 December 2018 termination hearing. According to the trial court’s findings

of fact, respondent-father (1) never made significant, sustained progress toward


                                           -11-
                                       IN RE S.D.

                                  Opinion of the Court



addressing the barriers to his reunification with Sarah; (2) had not established a

relationship with Sarah; and (3) only desired to have contact and visit with Sarah

instead of obtaining custody of her.

      Based upon these findings of fact, the trial court concluded that respondent-

father’s parental rights in Sarah were subject to termination for neglect. See N.C.G.S.

§ 7B-1111(a)(1). More specifically, the trial court determined in Conclusion of Law

No. 8 that, “[p]ursuant to N.C.G.S. §[ ]7B-1111(a)(1), [respondent-father] has

neglected the juvenile as that term is defined in N.C.G.S. §[ ]7B-101(15) in that he

has failed to provide proper care, supervision or discipline for the juvenile” and

further determined in Conclusion of Law No. 9 “that the likelihood of ongoing or

continued neglect in the future is significantly high if the juvenile is returned to

[respondent-father’s] care.” The trial court explained the rationale underlying the

second of these two determinations in Conclusion of Law No. 9, stating that:

             [Respondent-father] has made almost no effort to establish
             a relationship with [Sarah], even in the 14 months since he
             was released from prison. He has continued to engage in
             criminal activity since his release from prison, resulting in
             incarceration and unavailability to [Sarah]. Additionally,
             even when not incarcerated, [respondent-father] hasn’t
             complied with his case plan services specifically identified
             to address the barriers to reunification . . . .

      In challenging the trial court’s determination that his parental rights in Sarah

were subject to termination on the grounds of neglect, respondent-father begins by

asserting that many of the trial court’s findings of fact lacked sufficient evidentiary



                                          -12-
                                        IN RE S.D.

                                    Opinion of the Court



support or were otherwise erroneous. More specifically, respondent-father contends

that a number of the trial court’s findings were inaccurate and misleading given that

he was not responsible for the conditions that led to Sarah’s placement in YFS

custody; that he lacked sufficient time to make adequate progress in complying with

his case plan given that he had been incarcerated for fourteen months of the two-year

interval between the date upon which Sarah was taken into YFS custody and the date

of the termination hearing; and that YFS had failed to make adequate efforts to assist

him in addressing the problems that he faced during the relevant time period. In

addition, respondent-father has identified various findings of fact that he claims to

be erroneous on the grounds that they fail to account for the progress that he had

made in addressing the obstacles to his reunification with Sarah prior to the date of

the termination hearing.      We are not persuaded by any of respondent-father’s

challenges to the trial court’s findings of fact.

       As an initial matter, we note that respondent-father’s contention that the trial

court erred by finding that his parental rights were subject to termination on the

grounds of neglect because he was not responsible for the conditions that resulted in

Sarah’s placement in YFS custody is devoid of merit.         Simply put, there is no

requirement that the parent whose rights are subject to termination on the grounds

of neglect be responsible for the prior adjudication of neglect. As we have previously

explained, “[i]n determining whether a child is neglected, the determinative factors

are the circumstances and conditions surrounding the child, not the fault or


                                           -13-
                                      IN RE S.D.

                                  Opinion of the Court



culpability of the parent.” In re M.A.W., 370 N.C. at 154, 804 S.E.2d at 517 (quoting

In re Montgomery, 311 N.C. at 109, 316 S.E.2d at 252). In light of that fact, we held

in In re M.A.W. that a prior adjudication of neglect based upon a mother’s substance

abuse and mental health problems was “appropriately considered” by the trial court

as “relevant evidence” in determining whether the parental rights of a father who

had been incarcerated at the time of the initial adjudication should be terminated.

Id. at 150–54, 804 S.E.2d at 515–17; see also In re C.L.S., 245 N.C. App. at 78–79,

781 S.E.2d at 682–83 (affirming the termination of a father’s parental rights on the

grounds of neglect even though the father had been incarcerated and paternity had

not been established at the time that the juvenile was adjudicated to be neglected

based, in part, upon the mother’s substance abuse problems). Moreover, we note that

the determination that Sarah was a neglected and dependent juvenile rested, in part,

upon findings that respondent-father’s “[p]aternity ha[d] not been established” and

that “[respondent-father] ha[d] never seen [Sarah] nor ha[d] he provided any

financial or emotional support to her.”

      Respondent-father’s contention that he had not been given an adequate

opportunity to satisfy the requirements of his case plan prior to the termination of

his parental rights in Sarah because he had been in prison for approximately fourteen

months of the two-year period during which Sarah had been in YFS custody is equally

unpersuasive. This Court and the Court of Appeals have both emphasized that

“[i]ncarceration, standing alone, is neither a sword nor a shield in a termination of


                                          -14-
                                       IN RE S.D.

                                   Opinion of the Court



parental rights decision[,]” In re T.N.H., 372 N.C. 403, 412, 831 S.E.2d 54, 62 (2019)

(quoting In re M.A.W., 370 N.C. at 153, 804 S.E.2d at 517), and that incarceration

             “does not negate a father’s neglect of his child” because
             “[t]he sacrifices which parenthood often requires are not
             forfeited when the parent is in custody.” Thus, while
             incarceration may limit a parent’s ability “to show
             affection, it is not an excuse for [a parent’s] failure to show
             interest in [a child’s] welfare by whatever means available
             . . . .”

In re C.L.S., 245 N.C. App. at 78, 781 S.E.2d at 682 (quoting Whittington v. Hendren,

156 N.C. App. 364, 368, 576 S.E.2d 372, 376 (2003)).            As the record reflects,

respondent-father had been incarcerated for approximately ten months between the

time that YFS obtained nonsecure custody of Sarah on 2 December 2016 and the date

of his release on 21 September 2017, which, in turn, occurred approximately fourteen

months prior to the date of the 12 December 2018 termination hearing. In addition,

respondent-father had been incarcerated for a brief period of time in February 2018

based upon an alleged parole violation and for the period between 14 May 2018 and

6 September 2018 as the result of the fact that he had been charged with committing

new drug-related offenses. The evidentiary record developed in this case shows that

respondent-father made minimal efforts to show interest in Sarah while incarcerated,

sending just a single birthday card to her after the trial court advised him that “he

may send any mail or gifts to [Sarah] through the social worker” and after YFS

encouraged him to do so. Moreover, even though respondent-father had been unable

to engage in the full range of remedial services required by his case plan during the


                                          -15-
                                          IN RE S.D.

                                      Opinion of the Court



first of these multiple periods of incarceration,6 his own conduct led to this aspect of

his inability to attempt to satisfy the requirements of his case plan in 2018. As the

trial court recognized in Conclusion of Law No. 9, respondent-father’s continued

criminal activity and the resulting separation from Sarah justifies, rather than

undercuts, the trial court’s determination that there was a significant likelihood that

Sarah would be neglected in the event that she was returned to respondent-father’s

care. As a result, the trial court did not err in the manner in which it addressed

respondent-father’s incarceration and the extent of his ability to satisfy the

requirements of his case plan in the process of finding that his parental rights in

Sarah were subject to termination on the basis of neglect.

       Finally, respondent-father faults YFS for not doing enough to assist him in

satisfying the requirements of his case plan. More specifically, respondent-father

argues that YFS did not maintain contact with him, failed to recommend specific

services that would be of assistance to him in addressing the problems that prevented

his reunification with Sarah, and made minimal attempts to assess his progress in

satisfying the requirements of his case plan after his release from incarceration on 6



       6 Although respondent-father asserts that he made progress toward satisfying the
requirements of his case plan while incarcerated because, “during his first incarceration, [he]
earned his high school equivalency diploma and completed a college course in computer
technology[, which] furthered his case plan goal of obtaining gainful employment after
incarceration,” the trial court specifically found that “[those] courses were completed prior to
[Sarah] entering YFS custody[ ] and were not related to his case plan objectives.” In view of
the fact that respondent-father has not challenged this finding of fact as lacking sufficient
evidentiary support, it is binding upon this Court for purposes of appellate review. See
Koufman, 330 N.C. at 97, 408 S.E.2d at 731.

                                             -16-
                                       IN RE S.D.

                                   Opinion of the Court



September 2018. The evidentiary record developed in this case undercuts the validity

of this aspect of respondent-father’s argument.

        In each of the review orders entered while Sarah was in YFS custody, the trial

court found, as required by N.C.G.S. § 7B-906.2(c), that YFS had made reasonable

efforts to eliminate the conditions that had led to Sarah’s removal from the family

home.    In addition, the record, as reflected in the trial court’s findings of fact,

establishes that respondent-father, rather than YFS, was responsible for his failure

to satisfy the requirements of his case plan. According to the record evidence, a

representative of YFS met with respondent-father for the purpose of discussing his

case plan on at least four separate occasions while he was in prison and met with him

on one other occasion following his release from incarceration in September 2017.

During those meetings, the YFS representative emphasized the importance of

respondent-father’s case plan and the need for respondent-father to complete a FIRST

assessment in order to ensure the development of an appropriate case plan. In spite

of these admonitions, respondent-father never obtained the required FIRST

assessment.

        In addition, respondent-father failed to immediately contact YFS upon his

release from incarceration in September 2018, despite having been instructed to do

so and his commitment to YFS representatives that he would comply with this

instruction. Respondent-father missed or canceled numerous meetings with YFS

representatives throughout the time that Sarah was in YFS custody and provided


                                          -17-
                                         IN RE S.D.

                                     Opinion of the Court



minimal verification of the claim that he made at the termination hearing to have

been making progress toward complying with the requirements of his case plan.

Although respondent-father argues that the trial court placed an undue emphasis

upon the importance of the requirement that he complete a FIRST assessment,7 the

evidentiary record and the trial court’s findings establish that the FIRST assessment

was an integral component of respondent-father’s case plan that was intended to

identify the barriers to his reunification with Sarah, including his difficulties with

substance abuse, mental health, physical health, and parenting skills, and to allow

YFS to recommend suitable services to assist respondent-father in addressing those

barriers to reunification with Sarah. As a result, the trial court’s determination in

Finding of Fact No. 65 that respondent-father’s “failure to consistently respond to, or

engage with, [YFS] and recommended services limited [YFS’s] ability to assist him”

is supported by ample record evidence and precludes acceptance of respondent-

father’s argument that YFS failed to make reasonable efforts to assist him in

overcoming the barriers to reunification that he needed to address.

       Aside from these more generalized complaints, respondent-father asserts that

Finding of Fact Nos. 33–35, 37, 41–44, 46, 48, 53–55, and 58–73 are erroneous or



       7 The arguments made by respondent-father with respect to the FIRST assessment
strike us as being inconsistent. At various points, respondent-father claimed that he did not
need to complete the FIRST assessment because he did not have a substance abuse problem,
that the FIRST assessment was unnecessary because he had enrolled in substance abuse
treatment, and that the FIRST assessment was part of the parenting education component
of his case plan.

                                            -18-
                                        IN RE S.D.

                                    Opinion of the Court



misleading. As a general proposition, respondent-father refrains from asserting that

these findings of fact lack sufficient evidentiary support, an argument that would be

unavailing given that they are clearly based upon these review orders and the

evidentiary record developed at the termination hearing. Instead, respondent-father

advances challenges to these findings on a collective rather than an individual basis,8

arguing, primarily, that the findings fail to account for the progress that he had made

in completing the requirements of his case plan during the period immediately

preceding the 12 December 2018 termination hearing. In reviewing respondent-

father’s challenges to the trial court’s findings of fact, we will focus upon those

findings that are necessary to support the trial court’s determination that

respondent-father’s parental rights in Sarah are subject to termination on the

grounds of neglect, see In re T.N.H., 372 N.C. at 407, 831 S.E.2d at 58–59, while

remaining mindful that this Court’s role is to determine whether the trial court’s

findings are supported by clear, cogent, and convincing evidence, see In re N.D.A., 373

N.C. at 74, 833 S.E.2d at 771, and that we should avoid any sort of appellate

reweighing of the evidence.




       8For example, respondent-father asserts that “nearly all” of Finding of Fact Nos. 58–
73 are erroneous because they “recite the same themes: [respondent-father] made no
progress on his case plan; he failed to engage in his case plan and work with YFS or the
[guardian ad litem]; he failed to communicate with YFS and the [guardian ad litem] for long
periods; he never demonstrated any commitment to Sarah or any genuine interest in
reuniting with her; he only attended Cornerstone [Treatment Program] because he was court-
ordered and never successfully completed it; he refused substance abuse treatment because
he never obtained a FIRST assessment.”

                                           -19-
                                       IN RE S.D.

                                   Opinion of the Court



       According to the trial court, it was likely that Sarah would be neglected if she

was returned to respondent-father’s care because respondent-father had “made

almost no effort to establish a relationship with [Sarah], even in the 14 months since

he was released from prison.” In support of this determination, the trial court found

as a fact that:

              70.    Since [Sarah] entered YFS custody, [respondent-
              father] has not made himself available to the child to
              provide the care, personal contact, love, and affection that
              inheres in the parental relationship.

              71.    [Respondent-father] has only attended two visits
              with [Sarah] over the life of this case, despite visitation
              arrangements being in place and the father being
              encouraged to set them up with [the maternal great-aunt].
              Prior to [Sarah] entering custody, [respondent-father] had
              not had any contact with [Sarah].

              72.    [Respondent-father] has not provided any gifts to
              [Sarah] over the life of this case. He sent one birthday card
              to [Sarah] through [YFS] in 2017.

              73.    The first step for any parent towards reunification
              with their child is to acknowledge that they are ready and
              willing to reunify with the juvenile. Over the life of this
              case, [respondent-father] has never indicated his
              willingness, ability, and intention to reunify with [Sarah].
              He has clearly and consistently stated that he does not
              want full custody of [Sarah]. . . . [Respondent-father] has
              stated that he would like the maternal great[-]aunt to be
              granted guardianship of [Sarah]. [Respondent-father] has
              never identified any alternative placement options for
              [Sarah].




                                          -20-
                                      IN RE S.D.

                                  Opinion of the Court



Respondent-father’s contentions to the contrary notwithstanding, each of these

findings has ample evidentiary support and accurately depicts the relevant record

evidence.

      As far as Finding of Fact No. 71, which addresses the issue of visitation, is

concerned, the record evidence shows that, prior to his initial release from

incarceration, respondent-father was authorized to visit with Sarah on the condition

that he provide a clean drug screen. According to the order entered following the 20

December 2017 review hearing and the testimony elicited at the termination hearing,

respondent-father did not visit with Sarah until shortly after the 20 December 2017

review hearing, even though such visits had been authorized on 21 November 2017

after he provided two negative drug screens.             In spite of respondent-father’s

suggestion that YFS had failed for over a month after his visits with Sarah had been

approved to arrange for his first visit with Sarah, the record evidence shows that

respondent-father had been advised to contact the maternal great-aunt directly in

order to schedule visits and that respondent-father had failed to follow up with the

great-aunt for the purpose of making the necessary arrangements after an initial

exchange of text messages. In addition, the record contains evidence tending to show

that, even though respondent-father’s visitation plan was still in place at the time of

the 20 February 2018 review hearing, which was held after respondent-father had

been arrested for violating the terms and conditions of his parole, his visitation with

Sarah had been suspended until respondent-father provided a negative drug screen


                                         -21-
                                       IN RE S.D.

                                   Opinion of the Court



and met with representatives of YFS. Moreover, the record reflects that respondent-

father’s visits with Sarah were not reinstated until his case plan was updated on 29

November 2018. Respondent-father had a second visit with Sarah on 1 December

2018. In confirmation of this evidence, respondent-father testified at the termination

hearing that he had had two visits with Sarah since his release from incarceration in

September 2017. As a result, we have no difficulty in holding that Finding of Fact

No. 71 has ample record support.

      The record also provides adequate support for Finding of Fact No. 72. Finding

of Fact No. 72 is supported by unchallenged Finding of Fact Nos. 20 and 22, which

provide that “[t]he [c]ourt advised [respondent-father at the 11 May 2017 review

hearing] that he may send any mail or gifts to [Sarah] through the social worker,”

that “[his social worker] encouraged [him] to do so[,]” and that respondent-father had

“sent [Sarah] a birthday card [prior to the 25 August 2017 review hearing].” In spite

of the fact that respondent-father claimed to have sent a money order to the maternal

great-aunt in November 2018 and that he was planning to send another money order

to the great-aunt and Christmas gifts to Sarah in December 2018, there is no evidence

in the record confirming that respondent-father sent the initial money order nor any

indication that respondent-father had sent the other money order and gifts prior to

the termination hearing. As a result, we are unable to accept respondent-father’s

challenge to the sufficiency of the record support for Finding of Fact No. 72.




                                          -22-
                                      IN RE S.D.

                                  Opinion of the Court



      Finding of Fact No. 73 has ample evidentiary support, as well. In spite of

respondent-father’s expressed desire to have contact with, and visit with Sarah, the

findings of fact contained in the review orders and the testimony delivered by the

social workers at the termination hearing demonstrate that respondent-father

initially expressed uncertainty concerning the extent to which he wished to attempt

to comply with a case plan, that he was worried about being accused of misconduct in

the event that he cared for Sarah by himself, and that he was uncertain about his

ability to care for Sarah without “an old lady” to help. Subsequently, respondent-

father stated that he wanted the maternal great-aunt to have legal guardianship of

Sarah. Finally, the social worker with responsibility for this matter at the time of

the termination hearing testified that, since she had been assigned to work with

Sarah on 24 September 2018, respondent-father had never asked that Sarah be

placed in his care and had, instead, indicated that “he does not want custody of

[Sarah]” and “just wants to remain in her life and have visits with her.” As a result,

for all of these reasons, we hold that Finding of Fact Nos. 71 through 73 are supported

by clear, cogent, and convincing evidence and buttress the trial court’s ultimate

finding that respondent-father “ha[d] not made himself available to the child to

provide the care, personal contact, love, and affection that inheres in the parental

relationship.”

      In addition, the trial court determined that there was a likelihood of future

neglect in the event that Sarah was returned to respondent-father’s care because


                                         -23-
                                        IN RE S.D.

                                    Opinion of the Court



respondent-father “ha[d] continued to engage in criminal activity since his release

from prison, resulting in incarceration and unavailability to [Sarah].” The trial court

found in Finding of Fact No. 43 that respondent-father had been incarcerated from 7

February 2018 to 12 February 2018 for a parole violation and found in Finding of

Fact Nos. 50, 53, and 54 that respondent-father had been arrested and held in pretrial

detention based upon new drug-related charges, for which he was ultimately

convicted, from 14 May 2018 to 6 September 2018. Although respondent-father

challenged the validity of these findings of fact, the only argument that he has

advanced in support of this contention rests upon the assertion that the trial court

had erroneously described the sentence that had been imposed upon him in

connection with these convictions for the three new drug-related charges.

       According to Finding of Fact Nos. 53 and 54, respondent-father entered pleas

of   guilty   to   and   was   convicted   of   possession   of   heroin,   possession   of

methamphetamine, and possession of drug paraphernalia on 5 September 2018; was

sentenced to a suspended term of six to seventeen months imprisonment and placed

on supervised probation for a period of thirty months on the condition that he

complete the Cornerstone Treatment Program; was released from jail on 6 September

2018 into the custody of the Cornerstone Treatment Program in accordance with the

terms and conditions of his probation; and failed to contact YFS prior to the 12

September 2018 review hearing. Although the judgment that was entered based

upon respondent-father’s drug-related convictions was not admitted into evidence,


                                           -24-
                                      IN RE S.D.

                                  Opinion of the Court



respondent-father testified that he had pleaded guilty to the drug-related charges

identified in Finding of Fact No. 53 on 5 September 2018 and had received a six to

seventeen month suspended sentence. In spite of the fact that respondent-father

claimed that he had “chose[n] to go” to the Cornerstone Treatment Program and

expressed uncertainty about whether he had been ordered to enroll in and complete

that program, he also testified that he “was court-ordered to stay [at the Cornerstone

Treatment Program]” and had been “ordered only to be released to the Cornerstone

Treatment Program.” Thus, we hold that the record contains sufficient evidence to

support the trial court’s essential findings concerning the nature of defendant’s drug-

related convictions and the sentence that was imposed upon him in light of those

convictions.

      Finally, the trial court determined that there was a likelihood of future neglect

in the event that Sarah was returned to respondent-father’s care on the grounds that,

“even when not incarcerated, [respondent-father] hasn’t complied with his case plan

services specifically identified to address the barriers to reunification.” The trial

court’s conclusion to this effect is supported by Finding of Fact Nos. 66 and 69, which

state that, “[a]t the time of the [termination h]earing, [Sarah] ha[d] remained in YFS

custody for a period of two years”; that respondent-father “ha[d] not made significant

progress on any portion of his case plan”; and that respondent-father “ha[d] not

demonstrated that he ha[d] the ability or willingness to establish a safe home for

[Sarah].”


                                         -25-
                                       IN RE S.D.

                                   Opinion of the Court



      As further support for the determinations contained in Finding of Fact Nos. 66

and 69, the trial court found as a fact that:

             63.   There is no evidence before the [c]ourt that
             [respondent-father] has maintained long-term sobriety.

             ....

             67.    [Respondent-father] has not maintained stable
             housing or employment. Since his discharge from the
             Cornerstone [Treatment Program] halfway house, it is
             unknown where he is currently residing. He has never
             provided verification of employment or income over the life
             of the case. He has not completed a parenting education
             program. He has not maintained consistent contact with
             [Sarah] through visits. He has significant medical and
             mental health issues but did not cooperate with YFS and
             the FIRST Program to assess and treat those conditions,
             and he has not provided any evidence to the [c]ourt of how
             he is appropriately managing those conditions.

             68.   The only case plan progress [that respondent-father]
             has made has occurred within the past 30–60 days, and
             occurred pursuant to his recent court-ordered supervised
             probation. Until entering the Cornerstone [Treatment
             P]rogram in September 2018, [respondent-father]
             remained adamant that he did not need or intend to engage
             with the FIRST Program which would have assessed his
             need for substance abuse treatment services, along with
             mental health and parenting education services.

In response, respondent-father asserts that these findings are in error to the extent

that they indicate he had made no progress toward satisfying the requirements of his

case plan and fail to account for the record evidence tending to show that he had

recently made progress toward satisfying the requirements of his case plan in

advance of the termination hearing.


                                          -26-
                                      IN RE S.D.

                                  Opinion of the Court



      Admittedly, the trial court did state in Finding of Fact No. 44 that, as of the 20

February 2018 review hearing, respondent-father “had made no progress towards

reunification.”   To the extent that Finding of Fact No. 44 fails to reflect the

undisputed evidence concerning respondent-father’s visit with Sarah shortly after the

20 December 2017 review hearing or the irregular contact that respondent-father had

with YFS representatives following his release from prison, it does overstate the

degree of respondent-father’s noncompliance with the provisions of his case plan. For

that reason, we will refrain from taking that portion of the trial court’s termination

order into consideration in determining whether it should be affirmed or reversed on

appeal. See In re T.N.H., 372 N.C. at 411, 831 S.E.2d at 61 (noting that, even if a

finding lacks sufficient evidentiary support, the remaining findings more than

sufficed to support the challenged termination order).

      A careful review of the remaining findings reveals that they either detail

respondent-father’s progress in addressing specific components of his case plan

during the relevant review periods or indicate that respondent-father had not made

“adequate progress” toward completing the requirements of his case plan or

“significant progress” toward reunification. The review orders entered throughout

the pendency of the underlying neglect and dependency proceeding and the social

workers’ testimony concerning respondent-father’s actions during the relevant review

periods amply support the trial court’s determination that respondent-father had not

made adequate progress toward satisfying the requirements of his case plan or


                                         -27-
                                      IN RE S.D.

                                  Opinion of the Court



significant progress toward reunification prior to the 12 September 2018 review

hearing.

      In addition, the trial court made Finding of Fact Nos. 58 through 62 for the

purpose of addressing the extent to which respondent-father had made progress

toward satisfying the requirements of his case plan after the 12 September 2018

review hearing. In Finding of Fact Nos. 58 through 61, the trial court found that

respondent-father’s case plan had been updated over the telephone on 29 November

2018 after the cancellation of a scheduled 8 November 2018 meeting between YFS

representatives and respondent-father; respondent-father’s visitation with Sarah

had been reinstated after respondent-father provided proof of negative drug screens

from September and October 2018 to YFS; respondent-father had visited with Sarah

on 1 December 2018; and respondent-father had completed a thirty-hour substance

abuse program through the Restorative Justice Center in October 2018. In Finding

of Fact Nos. 61 and 62, the trial court found that, while respondent-father had

participated in the Cornerstone Treatment Program, he had failed to present

evidence concerning the extent of his treatment needs, the nature of his treatment

goals, and the content of the services that Cornerstone had recommended for him. In

addition, the trial court found that respondent-father had not been engaged in any

substance abuse treatment following his discharge from the Cornerstone Treatment

Program on 9 December 2018 after he failed to return to the facility by the designated




                                         -28-
                                       IN RE S.D.

                                   Opinion of the Court



time. A careful examination of the record reveals that each of these findings are

supported by the social worker’s testimony during the termination hearing.

      Respondent-father’s challenge to the adequacy of the trial court’s findings

concerning his progress between the 12 September 2018 review hearing and the 12

December 2018 termination hearing rests primarily upon respondent-father’s

contentions concerning findings that the trial court did not make. According to

respondent-father, the trial court’s findings fail to take into account his testimony

about his recent employment, his treatment for medical problems, his completion of

the Cornerstone Treatment Program, the extent of his substance abuse treatment,

his negative drug screens in November and December 2018, the money order that he

had sent to the maternal great-aunt, the money order that he planned to send to the

great-aunt and the gifts that he planned to send to Sarah in December 2018, and his

application for housing at Oxford House. The record clearly reflects, however, that

the trial court adequately considered respondent-father’s testimony. In fact, during

the termination hearing, the trial court requested that respondent-father’s trial

counsel refrain from asking repetitive questions on the grounds that they had been

“asked and answered” and that it had heard respondent-father’s earlier testimony.

In addition, the record clearly reflects that the trial court simply failed to credit the

portions of respondent-father’s testimony upon which this argument relies, given the

absence of any verification for respondent-father’s assertions. Aside from the fact

that the social workers who testified at the termination hearing repeatedly stated


                                          -29-
                                        IN RE S.D.

                                    Opinion of the Court



that respondent-father had not provided proof in support of his claims to have

recently made progress toward eliminating the barriers to his reunification with

Sarah, respondent-father acknowledged that he had failed to provide supporting

documentation for these claims and defended his failure to provide such

documentation on the grounds that he did not know that he needed to provide such

evidence and was not “about to provide something that [he] wasn’t asked for.” As

further evidence of the trial court’s unwillingness to find respondent-father’s

unsupported testimony credible in the absence of supporting documentation, Finding

of Fact No. 62 states that, despite his testimony that he had tested negative for the

presence of drugs in November and December 2018, respondent-father had “failed to

provide any evidence of [the] negative drug screens.”9 Similarly, in Finding of Fact

No. 67, the trial court noted that “[respondent-father had] never provided verification

of employment or income over the life of the case.”            Thus, the record clearly

establishes that the trial court simply did not find respondent-father’s testimony

concerning his recent efforts to comply with the requirements of his case plan to be

credible, which is a determination that it is entitled to make without fear of appellate

reversal in light of the applicable standard of review. See In re T.N.H., 372 N.C. at


       9 Although defendant claims to have attempted to introduce evidence concerning the
allegedly negative November and December drug screens and asserts that his efforts to do so
were unsuccessful because the trial court sustained an objection to the admission of the
evidence in question, the portion of the transcript to which respondent-father directs our
attention in support of this contention shows, instead, that the trial court sustained a YFS
objection to the admission of evidence concerning the drug screens for September and October
2018, which the trial court found to have been negative in Finding of Fact No. 58.

                                           -30-
                                       IN RE S.D.

                                   Opinion of the Court



411, 831 S.E.2d at 61; see also In re D.L.W., 368 N.C. at 844, 788 S.E.2d at 168. As a

result, we conclude that there is ample evidentiary support for the trial court’s

findings that respondent-father had failed to make adequate progress toward

achieving long-term sobriety, stable housing, and employment; had not maintained

consistent contact with Sarah; had not completed a FIRST assessment or a parenting

education program; and had only made progress toward satisfying some of the

requirements of his case plan in order to avoid violating the terms and conditions of

his probation and that the trial court did not err by stating in Finding of Fact Nos. 66

and 69 that respondent-father “ha[d] not made significant progress on any portion of

his case plan” and “ha[d] not demonstrated that he ha[d] the ability or willingness to

establish a safe home for [Sarah].”

      Having determined that the trial court’s findings of fact have adequate

evidentiary support, we next consider whether the trial court’s findings support its

determination that respondent-father’s parental rights in Sarah were subject to

termination on the grounds of neglect. See N.C.G.S. § 7B-1111(a)(1); see also In re

N.D.A., 373 N.C. at 79–80, 833 S.E.2d at 775.             We addressed a similar set of

circumstances in In re M.A.W., in which a child had been adjudicated to be a neglected

juvenile based upon the mother’s substance abuse and mental health problems while

the father was incarcerated and in which “the trial court made an independent

determination that neglect sufficient to justify termination of [the father’s] parental

rights existed at the time of the termination hearing and that a likelihood of


                                          -31-
                                       IN RE S.D.

                                   Opinion of the Court



repetition of neglect also existed.” 370 N.C. at 153–54, 804 S.E.2d at 517 (citation

omitted). In reversing a decision of the Court of Appeals overturning the trial court’s

termination order, see In re M.A.W., 248 N.C. App. 52, 787 S.E.2d 461 (2016), rev’d,

370 N.C. 149, 804 S.E.2d 513 (2017), this Court held that the “trial court . . .

appropriately considered the prior adjudication of neglect as relevant evidence during

the termination hearing” and that the trial court’s findings supported its

determination that there was a likelihood that the neglect to which the juvenile had

been subjected would be repeated if the child was to be placed in his care, given that

the father “had a long history of criminal activity and substance abuse” and that,

even though the father had “initially indicated his desire to be involved in [the

juvenile’s] life,” he had, “after his release, failed to follow through consistently with

the court’s directives and recommendations.” In re M.A.W., 370 N.C. at 153, 154, 804

S.E.2d at 517. We reached this result on the grounds that, “[a]lthough [the father]

completed a parenting course, attended Alcoholics Anonymous meetings, and

completed his General Educational Development (GED) program while incarcerated,

the trial court made numerous relevant findings of fact supporting termination that

illuminated respondent’s behavior following his release and which established a

likelihood of repetition of neglect,” id. at 154, 804 S.E.2d at 517, including findings

that the father had not complied with the recommendations made during his

substance abuse assessment; that the regularity of the father’s visits with the

juvenile had diminished over time; that the father had not provided proof that he had


                                          -32-
                                       IN RE S.D.

                                   Opinion of the Court



completed the parenting course that he had taken while incarcerated; that the father

denied social workers access to the residence of his mother, in which he allegedly

lived; that the father’s testimony that he was self-employed lacked credibility; that

the father did not comply with clinical assessments; and that the father had not

provided any care, discipline, or supervision to the juvenile since his release from

incarceration approximately nine months earlier. Id. at 155, 804 S.E.2d at 518.

      The trial court’s findings of fact in this case are similar to those deemed

sufficient to support the trial court’s termination decision in In re M.A.W. In addition

to finding that Sarah had been adjudicated to be a neglected and dependent juvenile

on 15 February 2017, the trial court found that respondent-father had a history of

criminal activity and substance abuse; that respondent-father had continued to

engage in criminal activity during the pendency of the underlying neglect and

dependency proceeding that resulted in his reincarceration and created additional

limitations upon his ability to be available to Sarah; that respondent-father had not

established a relationship with Sarah prior to the time that she was removed from

the mother’s care and had only visited with Sarah twice following his initial release

from incarceration; that respondent-father had not developed a relationship with or

demonstrated the ability to care for Sarah since his release from incarceration; and

that respondent-father had not made significant progress toward correcting the

barriers to reunification that were identified by the trial court, including addressing

issues relating to employment, housing, substance abuse, mental health, and


                                          -33-
                                       IN RE S.D.

                                   Opinion of the Court



parenting skills. Thus, as was the case in In re M.A.W., we hold that “[t]he trial court

properly found that past neglect was established by [YFS] and that there was a

likelihood of repetition of neglect[,]” 370 N.C. at 156, 804 S.E.2d at 518, given that

the trial court’s findings provide ample justification for its conclusion that

respondent-father was unable to properly care for Sarah at the time of the

termination hearing, see In re Ballard, 311 N.C. at 715, 319 S.E.2d at 232 (explaining

that the trial court must consider evidence of changed circumstances in addition to

evidence of the prior adjudication of neglect, with the determinative factors being the

best interests of the child and the parent’s fitness to care for the child at the time of

the termination hearing).

      In light of this determination, we hold that the trial court did not err by

concluding that respondent-father’s parental rights in Sarah were subject to

termination on the grounds of neglect pursuant to N.C.G.S. § 7B-1111(a)(1).

Moreover, given that “a finding by the trial court that any one of the grounds for

termination enumerated in N.C.G.S. § 7B-1111(a) exists is sufficient to support a

termination order[,]” In re B.O.A., 372 N.C. 372, 380, 831 S.E.2d 305, 311 (2019)

(citations omitted), we need not address respondent-father’s challenge to the trial

court’s determination that his parental rights in Sarah were subject to termination

based upon his willful failure to make reasonable progress toward correcting the

conditions that led to Sarah’s removal from the family home pursuant to N.C.G.S.

§ 7B-1111(a)(2). As a result, in light of the fact that respondent-father has not


                                          -34-
                                       IN RE S.D.

                                   Opinion of the Court



advanced any challenge to the trial court’s dispositional decision in his brief before

this Court, the trial court’s termination order is affirmed.

      AFFIRMED.




                                          -35-